DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/106,404 of YAMADA for “APPARATUS, SYSTEM, AND METHOD OF MONITORING, AND RECORDING MEDIUM” filed on November 30, 2020 has been examine.
	
Drawings
Drawings Figures 1-13 submitted on November 30, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is being considered by the examiner. 

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 8 and 14  are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 13  of U.S. Patent No. 10,154,572 B2. The difference between patented narrow claims 1, 7 and 13 and the broad pending Claims 2, 8 and 14   of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claims 1, 7 and 13 anticipate the claimed limitations of the instant application’s broad Claims 2, 8 and 14, thus, they are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/106,404:
U.S. Patent No. 10,154,572 B2:
Claim 2: A system, comprising: one or more lamps; and a server, the one or more lamps being configured to: receive, from an operation terminal, identification information of an access point; and perform communication with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets, the server being configured to update information on states of the one or more lamps, based on the communication with the one or more lamps.







Claim 8: An apparatus configured to be implemented in a system that includes one or more lamps, the one or more lamps being configured to receive, from an operation terminal, identification information of an access point, perform communication with the apparatus via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets, the apparatus comprising: circuitry configured to update information on states of the one or more lamps, based on the communication with the one or more lamps.










Claim 14: A method implemented on a system that includes one or more lamps and a server, the method comprising: receiving, by the one or more lamps, identification information of an access point from an operation terminal; performing communication, by the one or more lamps, with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets; and updating, by the server, information on states of the one or more lamps, based on the communication with the one or more lamps.








Claim 13: A system, comprising: one or more adapters each configured to connect between a light, among one or more lights in a residence, and a socket configured to receive the one or more adapters; and a server, the server being configured to receive, from a terminal, identification information of one or more adapters; store, in a memory, identification information of the one or more adapters; update state log information regarding a state log of a lighting condition of the one or more lights, in response to an indication that an electric circuit of the one or more adapters in the residence is energized by a switch which indicates an activity of a person to be monitored within the residence; and generate monitoring information corresponding to the state log information of the electric circuit of the one or more adapters for display.

Claim 7: A remote monitoring apparatus comprising: a receiver to receive, from a terminal, identification information of one or more adapters that are connected respectively between each of one or more lights and a socket configured to receive each of the one or more adapters, the receiver further configured to receive, from the one or more adapters, an indication that an electric circuit of the one or more adapters in the residence is energized by a switch which indicates a person to be monitored within the residence; a memory to store the received identification information of the one or more adapters; and circuitry to update state log information regarding a state log of a lighting condition of the one or more lights, in response to the indication that an electric circuit of the one or more adapters is energized for the one or more lights, and to generate monitoring information corresponding to the state log information of the electric circuit of the one or more adapters for display.

Claim 1: A method of remotely monitoring, comprising: receiving, from a terminal, identification information of one or more adapters that are connected respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters; storing, in a memory, the received identification information of the one or more adapters; receiving, from the one or more adapters, an indication that an electric circuit of the one or more adapters in the residence is energized by a switch which indicates an activity of a person to be monitored within the residence; updating state log information regarding a state log of a lighting condition of the one or more lights, in response to the indication that an electric circuit of the one or more adapters is energized for the one or more lights; and generating monitoring information corresponding to the state log information of the electric circuit of the one or more adapters for display.

In view of the above, since the subject matters recited in the broad Claims 2, 8 and 14 of the instant application was fully disclosed in and covered by narrow claims 1, 7 and 13 of U.S. Patent No. 10,154,572 B2, allowing the broad Claims 2, 8 and 14 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.
Claims 2, 14, 20, 21 and 22 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 11, 12, 15 and 16 of U.S. Patent No. 10,512,141 B2. The difference between patented narrow claims 1, 11, 12, 15 and 16 and the pending broad Claims 2, 14, 20, 21 and 22 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claims 1, 11, 12, 15 and 16 anticipate the claimed limitations of the instant application’s broad Claims 2, 14, 20, 21 and 22, thus, they are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 16/661,405:
U.S. Patent No. 10,512,141 B2:
Claim 2: A system, comprising: one or more lamps; and a server, the one or more lamps being configured to: receive, from an operation terminal, identification information of an access point; and perform communication with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets, the server being configured to update information on states of the one or more lamps, based on the communication with the one or more lamps.





Claim 14: A method implemented on a system that includes one or more lamps and a server, the method comprising: receiving, by the one or more lamps, identification information of an access point from an operation terminal; performing communication, by the one or more lamps, with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets; and updating, by the server, information on states of the one or more lamps, based on the communication with the one or more lamps.


Claim 20: A system, comprising: one or more adapters that connect one or more lamps and corresponding one or more sockets, each socket being configured to receive each adapter; and a server, the one or more adapters being configured to: receive, form an operation terminal, identification information of an access point, perform communication with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more adapters are energized via the one or more sockets, and the server being configured to update information on states of the one or more adapters, based on the communication with the one or more adapters.

Claim 21: An apparatus configured to be implemented in a system that includes one or more adapters that connect one or more lamps and corresponding one or more sockets, each socket being configured to receive each adapter, the one or more adapters being configured to receive, from an operation terminal, identification information of an access point, perform communication with the apparatus via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more adapters are energized via the one or more sockets, the apparatus comprising: circuitry configured to update information on status of the one or more adapters, based on the communication with the one or more adapters.




Claim 22: A method implemented on a system that includes one or more adapters that connect one or more lamps and corresponding one or more sockets, each socket being configured to receive each adapter, the method comprising: receiving, by the one or more adapters, identification information of an access point from an operation terminal; performing communication, by the one or more adapters, with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more adapters are energized via the one or more sockets; and updating, by the server, information on states of the one or more adapters, based on the communication with the one or more adapters.
Claim 11: A remote monitoring apparatus comprising: a receiver to receive, from a terminal, identification information of one or more adapters that are connectable respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters, the receiver further configured to receive, from the one or more adapters, an indication that an electric circuit of the one or more adapters is energized by a switch; one or more memories to store the identification information of the one or more adapters; and circuitry to update information regarding an energizing state of the electric circuit of the one or more adapters for indicating that the electronic circuit of the one or more adapters is energized.

Claim 1: A method of remotely monitoring, comprising: receiving, from a terminal, identification information of one or more adapters that are connectable respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters; storing, in one or more memories, the identification information of the one or more adapters; receiving, from the one or more adapters, an indication that an electric circuit of the one or more adapters is energized by a switch; and updating information regarding an energizing state of the electric circuit of the one or more adapters for indicating that the electric circuit of the one or more adapters is energized.

Claim 12: A system, comprising: one or more adapters connectable respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters; and a server, the server being configured to receive, from a terminal, identification information of the one or more adapters; store in one or more memories the identification information of the one or more adapters; and update information regarding an energizing state of the electric circuit of the one or more adapters for indicating that the electric circuit of the one or more adapters is energized by a switch.





Claim 15: A mobile terminal apparatus comprising: a display; and circuitry configured to control display of an interface to receive an input, from a user of the mobile terminal apparatus, of identification information of one or more adapters connectable respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters, and control transmission of the identification information of the one or more adapters to a server that stores the identification information of the one or more adapters, receives from the one or more adapters, an indication that an electric circuit of the one or more adapters is energized by a switch, and updates information regarding an energizing state of the electric circuit of the one or more adapters for indicating that the electric circuit of the one or more adapters is energized by a switch.

Claim 16: A method implemented by a mobile terminal apparatus having a display and circuitry, comprising: controlling display of an interface to receive an input, from a user of the mobile terminal apparatus, of identification information of one or more adapters connectable respectively between each of one or more lights in a residence, and a socket configured to receive each of the one or more adapters, and controlling transmission of the identification information of the one or more adapters to a server that stores the identification information of the one or more adapters, receives from the one or more adapters, an indication that an electric circuit of the one or more adapters is energized by a switch, and updates information regarding an energizing state of the electric circuit of the one or more adapters for indicating that the electric circuit of the one or more adapters is energized by a switch.

In view of the above, since the subject matters recited in the broad Claims 2, 14, 20, 21 and 22 of the instant application was fully disclosed in and covered by narrow claims 1, 11, 12, 15 and 16 of U.S. Patent No. 10,512,141 B2, allowing the broad Claims 2, 14, 20, 21 and 22 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.

Claims 2, 8, 14 and 21 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11, 13, 15 and 17 of U.S. Patent No. 10,904,991 B2. The difference between patented narrow claims 11, 13, 15 and 17 and the pending broad claims 2, 8, 14 and 21 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claims 11, 13, 15 and 17 anticipate the claimed limitations of the instant application’s broad claims 2, 8, 14 and 21, thus, they are not patentably distinct from each other as set forth in the table herein below:


Instant App. No. 16/661,405:
U.S. Patent No. 10,904,991 B2:
Claim 2: A system, comprising: one or more lamps; and a server, the one or more lamps being configured to: receive, from an operation terminal, identification information of an access point; and perform communication with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets, the server being configured to update information on states of the one or more lamps, based on the communication with the one or more lamps.



Claim 14: A method implemented on a system that includes one or more lamps and a server, the method comprising: receiving, by the one or more lamps, identification information of an access point from an operation terminal; performing communication, by the one or more lamps, with the server via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets; and updating, by the server, information on states of the one or more lamps, based on the communication with the one or more lamps.








Claim 8: An apparatus configured to be implemented in a system that includes one or more lamps, the one or more lamps being configured to receive, from an operation terminal, identification information of an access point, perform communication with the apparatus via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more lamps are energized via one or more sockets, the apparatus comprising: circuitry configured to update information on states of the one or more lamps, based on the communication with the one or more lamps.






Claim 21: An apparatus configured to be implemented in a system that includes one or more adapters that connect one or more lamps and corresponding one or more sockets, each socket being configured to receive each adapter, the one or more adapters being configured to receive, from an operation terminal, identification information of an access point, perform communication with the apparatus via the access point, based on a connection established with the access point based on the identification information of the access point, while the one or more adapters are energized via the one or more sockets, the apparatus comprising: circuitry configured to update information on status of the one or more adapters, based on the communication with the one or more adapters.
Claim 11: A system, comprising: one or more lamps; and a server configured to: receive, from an operation terminal via a first route, identification information of the one or more lamps; store in one or more memories the identification information of the one or more lamps; receive, from the one or more lamps via a second route through a network and without going through the operation terminal, an indication that an electric circuit of the one or more lamps is energized, the second route being different from the first route; and update information of an energizing state of the one or more lamps, based on an indication that an electric circuit of the one or more lamps is energized. 

Claim 15: A method implemented by an operation terminal having a display and circuitry, comprising: controlling display of an interface to receive an input, from a user of the operational terminal, of identification information of one or more lamps; controlling transmission of the identification information of the one or more lamps to a predetermined server via a first route, wherein the predetermined server stores the identification information of the one or more lamps received from the operation terminal, receives, from the one or more lamps via a second route through a network and without going through the operation terminal, an indication that an electric circuit of the one or more lamps is energized, the second route being different from the first route, and updates information of an energizing state of the one or more lamps based on the indication that the electric circuit of the one or more lamps is energized.

Claim 13: An operation terminal comprising: a display; and circuitry configured to control display of an interface to receive an input, from a user of the mobile terminal apparatus, of identification information of one or more lamps, and control transmission of the identification information of the one or more lamps to a server via a first route, wherein the server stores the identification information of the one or more lamps received from the mobile terminal, receives, from the one or more lamps via a second route through a network and without going through the operation terminal, an indication that an electric circuit of the one or more lamps is energized, the second route being different from the first route, and updates information of an energizing state of the one or more lamps based on the indication that the electric circuit of the one or more lamps is energized.
Claim 17: A lamp, comprising: an electric circuit configured to be energized by a switch, via a socket, when the switch is turned on; and a communication interface configured to communicate with an external device that stores identification information of the lamp, received from an operation terminal via a first route, wherein the communication interface is configured to transmit, to the external device via a second route through a network and without going through the operation terminal, an indication that the electric circuit is energized by the switch after the switch is turned on, wherein the external device updates information of an energizing state of the lamp based on the indication that the electric circuit of the lamp is energized.


In view of the above, since the subject matters recited in the broad claims 2, 8, 14 and 21  of the instant application was fully disclosed in and covered by narrow claims 11, 13, 15 and 17 of U.S. Patent No. 10,904,991 B2, allowing the broad claims 2, 8, 14 and 21 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.


Allowable Subject Matter
Claims 3-7, 9-13 and 15-19 are objected to as being dependent upon a rejected base claims 2, 8 and 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2005/0054292 A1 of Janusz et al,  discloses a method and system for transmitting, receiving, and collecting information related to a plurality of working components, such as street lamps, allows for efficient and effective monitoring and controlling of working components through short-distance radio communications at low power levels. In a preferred implementation of the present invention, a communications network includes a plurality of transceiver modules, each of which is secured and operably connected to a working component. These transceiver modules transmit and receive radio communications or "messages" representative of the status of the working component from one another in a controlled manner, with each message ultimately being directed to an area control module. At the area control module, the messages are collected and transferred to a network support server, which analyzes the information and data contained in such messages, and then transfers such information and data to control and display units through a computer network for review by end users. The control and display units further allow for control of the working components by initiating transmission of radio communications containing instructions or programming code to one or more particular transceiver modules. 

U.S. Publication No. 2008/0203928 A1 of Frumau et al, discloses a method and a system for controlling at least one lighting arrangement (2), in which the lighting arrangement modulates the light (6, 16, 18) it emits by lighting arrangement data, which contains an identification code identifying the lighting arrangement, a user control device (12) is suitable to receive the light from the lighting arrangement and to derive therefrom the lighting arrangement data, the user control device measures a property of the received light, apart from it representing data, to provide additional data which is associated with the lighting arrangement which is associated with the identification code contained in the received data, the user control device transmits the lighting arrangement data and the additional data, and a main control device (10) is suitable to receive the data transmitted by the user control device and to therewith control the operation of the lighting arrangement.

U.S. Publication No. 2010/0066484 A1 of Hanwright et al, discloses a lighting monitor/control system for remote billboards uses a cellular network to provide utility power and light status information to a central controller, which in response provides control signals to individual remote billboard lighting controllers for setting operating parameters such as multiple on/off times, lighting power adjustments for individual billboards, and custom lighting schedules based upon geographic and environmental considerations. Battery back-up is provided in the event of utility power outage with automatic reversion to utility power when restored. Immediate notification of failure of utility power or of individual lamp or ballast failure is provided by SMS messaging formatted so as to minimize the number of messages and reduce communications costs. The monitor/control system is also adapted for use in remote power monitoring applications to automatically switch to standby power (generator) in the absence of primary power and to return to primary power when restored.

U.S. Publication No. 2011/0244846 A1 of Min, discloses a remote control system includes a mobile phone, a mobile communication network, a plurality of remote systems, and a server. The mobile phone has an antenna, a mobile communication modem, a processing unit, a system memory, a battery, a keypad, a speaker, and a display The mobile communication network comprises a wireless communication network. The remote systems communicate electronic signals with the mobile phone via the mobile communication network. And, the server is connected to the mobile communication network. The mobile phone controls the behavior of the remote system and communicates electronic signals for data, audio, and video with the processing unit having control software programs. The mobile phone decodes the electronic signals and plays on the display and the speaker. The remote mobile phone downloads and installs the control software programs from the server through the mobile communication network.
U.S. Publication No. 2012/0274234 A1 of Campbell et al, discloses a wireless light controller system, comprising: one or more lights on a power line, each light of the one or more lights being individually controllable via power line communication over the power line; a wireless device configured to transmit wireless communication, the wireless communication comprises instructions to control the one or more lights; and a wireless light controller configured to receive the wireless communication and transmit the instructions to control the one or more lights over the power line communication to the one or more lights.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							May 06, 2022           Primary Examiner, Art Unit 2685